—Appeal from a judgment of the Supreme Court (Cobb, J.), entered November 25, 1992 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying petitioner’s request for parole.
Since the hearing giving rise to this appeal, petitioner has reappeared before the Parole Board for a parole release hearing and he has again been denied parole. Under the circumstances, this appeal must be dismissed as moot. In any event, respondents’ decision denying parole is fully supported by the *582record and made in accordance with the law as it was based on such applicable factors as petitioner’s criminal history, his failure to take responsibility for his behavior and the seriousness of the offenses.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.